DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 24 objected to because of the following informalities:  Each of claims 10 and 24, ln. 4, respectively, contains the word “control” twice.  Appropriate correction is required to improve clarity of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
With respect to claim 30, the limitations “means for receiving” and “means for determining” are being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-11, 13, 15-17, 20, 24-25, 27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panteleev et al. (US 2022/0191896; “Panteleev”).
Regarding claim 1, Panteleev teaches a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory [Panteleev ¶¶ 0087-0089: infrastructure equipment, e.g., UE, includes memory 608 coupled to processor of application circuitry 602], configured to: 
receive a sidelink grant scheduling a sidelink data transmission associated with one or more sidelink resources [Panteleev ¶ 0051: receiving 306, at the UE from the gNB, the DCI message; ¶¶ 0265-0266: A DCI format transmission, by a gNB to UE, scheduling an SL transmission by a UE with a time gap relative to the DCI reception time instance; ¶ 0269: DCI is for sidelink grant]; and 
determine a minimum time delay between the sidelink grant and the sidelink data transmission scheduled by the sidelink grant based at least in part on a value associated with a sidelink minimum-k parameter configured for the UE [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission (i.e. minimum time delay between DCI SL grant and SL data transmission is determined based on received K3 value), the offset based on the minimum time gap; see also ¶ 0155: wherein the offset is a time that may be equal to a Physical Sidelink Control Channel (PSCCH)/Physical Sidelink Shared Channel (PSSCH) preparation time in a given processing capability of the UE; ¶ 0026: a timing offset between a DCI reception instance and an SL transmission, a K3 value (i.e., delay or offset value), is conveyed in the DCI content scheduling an SL transmission (here, the UE receives K3 indicating an offset between scheduling DCI and SL transmission which is based on a minimum time gap required for PSCCH/PSSCH processing time)].
Regarding claim 2, Panteleev teaches the UE of claim 1, wherein the sidelink grant is received from a base station over an access link or from another UE over a sidelink [Panteleev ¶ 0051: receiving 306, at the UE from the gNB, the DCI message; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 3, Panteleev teaches the UE of claim 1, wherein the sidelink grant indicates whether the sidelink data transmission is to be transmitted by the UE or received by the UE [Panteleev ¶ 0151: Downlink Control Information (DCI) message that triggers the SL transmission (here, a trigger is analogous to at least an implicit indication that the grant is for SL transmissions) and a sending of the SL transmission by the UE (i.e. the UE transmits on the SL bases on the SL grant); Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 6, Panteleev teaches the UE of claim 1, wherein the value associated with the sidelink minimum-k parameter is indicated in the sidelink grant [Panteleev ¶ 0051: receiving 306 the DCI message (¶ 0269: DCI is for sidelink grant) including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission].
Regarding claim 10, Panteleev teaches the UE of claim 1, wherein the value associated with the sidelink minimum-k parameter or a change to the value associated with the sidelink minimum-k parameter is indicated in downlink control information, radio resource control signaling, a medium access control element, or sidelink control information [Panteleev ¶ 0026: a timing offset between a DCI reception instance and an SL transmission, a K3 value (i.e., delay or offset value), is conveyed in the DCI content scheduling an SL transmission; ¶ 0273: a timing offset between the DCI reception instance and the SL transmission, a K3, may be configured by an RRC message; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 11, Panteleev teaches the UE of claim 1, wherein the one or more processors are further configured to: determine that the minimum time delay does not apply to the sidelink data transmission scheduled by the sidelink grant, based at least in part on the sidelink grant satisfying an exception condition [Panteleev ¶ 0274: if the K3 points to a slot without available SL symbol(s) (i.e. an exception condition), a UE is expected to transmit in a first slot with available SL symbol(s) after the slot pointed by the K3 (here, the UE determines to transmit in a symbol later than when indicated by the minimum slot offset based on the exception condition)].
Regarding claim 13, Panteleev teaches the UE of claim 1, wherein the one or more processors are further configured to: use one or more communication components [Panteleev ¶ 0120: baseband circuitry 804 may handle various radio control functions that enable communication with one or more radio networks via the RF circuitry 820] to transmit or receive the sidelink data transmission after the minimum time delay between the sidelink grant and the sidelink data transmission has elapsed [Panteleev ¶ 0151: Downlink Control Information (DCI) message that triggers the SL transmission and a sending of the SL transmission by the UE; ¶ 0051: SL transmission occurs after indicated offset; Examiners Note: the limitations “transmit of receive” are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 15, Panteleev teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a sidelink grant scheduling a sidelink data transmission associated with one or more sidelink resources [Panteleev ¶ 0051: receiving 306, at the UE from the gNB, the DCI message; ¶¶ 0265-0266: A DCI format transmission, by a gNB to UE, scheduling an SL transmission by a UE with a time gap relative to the DCI reception time instance; ¶ 0269: DCI is for sidelink grant]; and 
determining a minimum time delay between the sidelink grant and the sidelink data transmission scheduled by the sidelink grant based at least in part on a value associated with a sidelink minimum-k parameter configured for the UE [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission (i.e. minimum time delay between DCI SL grant and SL data transmission is determined based on received K3 value), the offset based on the minimum time gap; see also ¶ 0155: wherein the offset is a time that may be equal to a Physical Sidelink Control Channel (PSCCH)/Physical Sidelink Shared Channel (PSSCH) preparation time in a given processing capability of the UE; ¶ 0026: a timing offset between a DCI reception instance and an SL transmission, a K3 value (i.e., delay or offset value), is conveyed in the DCI content scheduling an SL transmission (here, the UE receives K3 indicating an offset between scheduling DCI and SL transmission which is based on a minimum time gap required for PSCCH/PSSCH processing time)].
Regarding claim 16, Panteleev teaches the method of claim 15, wherein the sidelink grant is received from a base station over an access link or from another UE over a sidelink [Panteleev ¶ 0051: receiving 306, at the UE from the gNB, the DCI message; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 17, Panteleev teaches the method of claim 15, wherein the sidelink grant indicates whether the sidelink data transmission is to be transmitted by the UE or received by the UE [Panteleev ¶ 0151: Downlink Control Information (DCI) message that triggers the SL transmission (here, a trigger is analogous to at least an implicit indication that the grant is for SL transmissions) and a sending of the SL transmission by the UE (i.e. the UE transmits on the SL bases on the SL grant); Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 20, Panteleev teaches the method of claim 15, wherein the value associated with the sidelink minimum-k parameter is indicated in the sidelink grant [Panteleev ¶ 0051: receiving 306 the DCI message (¶ 0269: DCI is for sidelink grant) including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission].
Regarding claim 24, Panteleev teaches the method of claim 15, wherein the value associated with the sidelink minimum-k parameter or a change to the value associated with the sidelink minimum-k parameter is indicated in downlink control information, radio resource control signaling, a medium access control element, or sidelink control information [Panteleev ¶ 0026: a timing offset between a DCI reception instance and an SL transmission, a K3 value (i.e., delay or offset value), is conveyed in the DCI content scheduling an SL transmission; ¶ 0273: a timing offset between the DCI reception instance and the SL transmission, a K3, may be configured by an RRC message; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 25, Panteleev teaches the method of claim 15, further comprising: determining that the minimum time delay does not apply to the sidelink data transmission scheduled by the sidelink grant, based at least in part on the sidelink grant satisfying an exception condition [Panteleev ¶ 0274: if the K3 points to a slot without available SL symbol(s) (i.e. an exception condition), a UE is expected to transmit in a first slot with available SL symbol(s) after the slot pointed by the K3 (here, the UE determines to transmit in a symbol later than when indicated by the minimum slot offset based on the exception condition)].
Regarding claim 27, Panteleev teaches the method of claim 15, further comprising: using one or more communication components [Panteleev ¶ 0120: baseband circuitry 804 may handle various radio control functions that enable communication with one or more radio networks via the RF circuitry 820] to transmit or receive the sidelink data transmission after the minimum time delay between the sidelink grant and the sidelink data transmission has elapsed [Panteleev ¶ 0151: Downlink Control Information (DCI) message that triggers the SL transmission and a sending of the SL transmission by the UE; ¶ 0051: SL transmission occurs after indicated offset; Examiners Note: the limitations “transmit of receive” are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 29, Panteleev teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) [Panteleev ¶¶ 0087-0089: infrastructure equipment, e.g., UE, includes memory 608 coupled to processor of application circuitry 602; ¶ 0296: computer-readable instructions substantiated in memory for implementing the disclosed embodiments], cause the one or more processors to: 
receive a sidelink grant scheduling a sidelink data transmission associated with one or more sidelink resources [Panteleev ¶ 0051: receiving 306, at the UE from the gNB, the DCI message; ¶¶ 0265-0266: A DCI format transmission, by a gNB to UE, scheduling an SL transmission by a UE with a time gap relative to the DCI reception time instance; ¶ 0269: DCI is for sidelink grant]; and 
determine a minimum time delay between the sidelink grant and the sidelink data transmission scheduled by the sidelink grant based at least in part on a value associated with a sidelink minimum-k parameter configured for the UE [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission (i.e. minimum time delay between DCI SL grant and SL data transmission is determined based on received K3 value), the offset based on the minimum time gap; see also ¶ 0155: wherein the offset is a time that may be equal to a Physical Sidelink Control Channel (PSCCH)/Physical Sidelink Shared Channel (PSSCH) preparation time in a given processing capability of the UE; ¶ 0026: a timing offset between a DCI reception instance and an SL transmission, a K3 value (i.e., delay or offset value), is conveyed in the DCI content scheduling an SL transmission (here, the UE receives K3 indicating an offset between scheduling DCI and SL transmission which is based on a minimum time gap required for PSCCH/PSSCH processing time)].
Regarding claim 30, Panteleev teaches an apparatus for wireless communication, comprising: 
means for receiving [Panteleev ¶¶ 0087-0088: one or more radio front end module 606 (RFEM) of UE] a sidelink grant scheduling a sidelink data transmission associated with one or more sidelink resources [Panteleev ¶ 0051: receiving 306, at the UE from the gNB, the DCI message; ¶¶ 0265-0266: A DCI format transmission, by a gNB to UE, scheduling an SL transmission by a UE with a time gap relative to the DCI reception time instance; ¶ 0269: DCI is for sidelink grant]; and 
means for determining [Panteleev ¶¶ 0087-0089: infrastructure equipment, e.g., UE, includes memory 608 coupled to processor of application circuitry 602] a minimum time delay between the sidelink grant and the sidelink data transmission scheduled by the sidelink grant based at least in part on a value associated with a sidelink minimum-k parameter configured for the apparatus [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission (i.e. minimum time delay between DCI SL grant and SL data transmission is determined based on received K3 value), the offset based on the minimum time gap; see also ¶ 0155: wherein the offset is a time that may be equal to a Physical Sidelink Control Channel (PSCCH)/Physical Sidelink Shared Channel (PSSCH) preparation time in a given processing capability of the UE; ¶ 0026: a timing offset between a DCI reception instance and an SL transmission, a K3 value (i.e., delay or offset value), is conveyed in the DCI content scheduling an SL transmission (here, the UE receives K3 indicating an offset between scheduling DCI and SL transmission which is based on a minimum time gap required for PSCCH/PSSCH processing time)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Basu Mallick et al. (US 2020/0113015; “Basu Mallick”).
Regarding claim 4, Panteleev teaches the UE of claim 1, however, does not explicitly disclose wherein the sidelink grant indicates a radio access technology associated with the sidelink data transmission.
However, in a similar field of endeavor, Basu Mallick teaches wherein the sidelink grant indicates a radio access technology associated with the sidelink data transmission [Basu Mallick ¶ 0073: control link information, e.g., DCI, is received from a network device such as the RAN node 220, wherein the control link information directly indicates for which of the first radio access technology sidelink and the second radio access technology sidelink a grant is being provided].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between grant reception and sidelink data transmission as taught by Panteleev with the method of indicating to which radio access technology a sidelink grant is associated with as taught be Basu Mallick.  The motivation to combine these references would be to provide support for both NR and legacy sidelink communications [Basu Mallick ¶¶ 0001 & 0003].
Regarding claim 18, Panteleev teaches the method of claim 15, however, does not explicitly disclose wherein the sidelink grant indicates a radio access technology associated with the sidelink data transmission.
However, in a similar field of endeavor, Basu Mallick teaches wherein the sidelink grant indicates a radio access technology associated with the sidelink data transmission [Basu Mallick ¶ 0073: control link information, e.g., DCI, is received from a network device such as the RAN node 220, wherein the control link information directly indicates for which of the first radio access technology sidelink and the second radio access technology sidelink a grant is being provided].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between grant reception and sidelink data transmission as taught by Panteleev with the method of indicating to which radio access technology a sidelink grant is associated with as taught be Basu Mallick.  The motivation to combine these references would be to provide support for both NR and legacy sidelink communications [Basu Mallick ¶¶ 0001 & 0003].

Claim(s) 12, 14, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Yi et al. (US 2020/0314816; “Yi”) in view of Maleki et al. (US 2021/0400580; “Maleki”).
Regarding claim 12, Panteleev teaches the UE of claim 1, wherein a minimum-k parameter indicates minimum time delay from reception of a SL grant and transmission of SL data [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission].
However, Panteleev does not explicitly disclose wherein the one or more processors are further configured to: enter a sleep state for at least the minimum time delay after receiving the grant based at least in part on the minimum-k parameter having a non-zero value; and exit the sleep state to transmit or receive the data transmission after the minimum time delay has elapsed.
However, in a similar field of endeavor, Yi teaches wherein the one or more processors are further configured to: enter a sleep state for at least the minimum time delay after receiving the grant based at least in part on the minimum-k parameter having a non-zero value; and exit the sleep state to transmit or receive the data transmission after the minimum time delay has elapsed [Yi ¶ 0433: base station may transmit a DCI comprising a field indicating whether to apply the minimum scheduling gap/offset for the BWP, wherein based on the indication to apply the minimum scheduling gap/offset, the wireless device may assume that the base station may not schedule a DCI and a corresponding PDSCH with a smaller scheduling offset than the minimum scheduling gap/offset, therefore, the wireless device may perform a micro-sleep after monitoring a DCI (here, a slot offset would inherently need to be greater than zero in order for sleep to occur over a period of time.  Furthermore, Yi implicitly teaches the return to a non-sleep state once a minimum slot duration has expired, as this action would need to occur for scheduled data reception)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of entering a sleep state during the minimum slot offset that indicates a minimum slots between PDCCH channel reception and scheduled data transmissions.  The motivation to do so would be to achieve power savings [Yi ¶ 0047].
However, Panteleev in view of Yi does not explicitly disclose wherein entering a sleep state comprises turning off a radio frequency front end of the UE.
However, in a similar field of endeavor, Maleki teaches wherein entering a sleep state comprises turning off a radio frequency front end of the UE [Maleki ¶ 0139: the wireless device 22 can completely turn off its RF reception chain, i.e., at least one radio chain, if the wireless device 22 is able to determine that no action is to be taken upon decoding the PDCCH, wherein in order to do so, the wireless device 22 at least should be assured that offsets such as K0>0].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of powering off a receive chain during a period relating to an offset between PDCCH and data transmission as taught by Maleki.  The motivation to do so would be to achieve power savings as a device [Maleki ¶ 0001].
Regarding claim 14, Panteleev teaches the UE of claim 1, wherein a minimum time delay is from reception of a SL grant and transmission of SL data [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission]. 
However, Panteleev does not explicitly disclose wherein the one or more processors are further configured to: refrain from transmitting or receiving the data transmission until the minimum time delay between the grant and the data transmission has elapsed.
However, in a similar field of endeavor, Yi teaches wherein the one or more processors are further configured to: refrain from transmitting or receiving the data transmission until the minimum time delay between the grant and the data transmission has elapsed [Yi ¶ 0433: base station may transmit a DCI comprising a field indicating whether to apply the minimum scheduling gap/offset for the BWP, wherein based on the indication to apply the minimum scheduling gap/offset, the wireless device may assume that the base station may not schedule a DCI and a corresponding PDSCH with a smaller scheduling offset than the minimum scheduling gap/offset, therefore, the wireless device may perform a micro-sleep after monitoring a DCI (i.e. the period of micro sleep occurs after reception of control information until a minimum offset has expired before the transmission/reception of data)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of entering a sleep state during the minimum slot offset that indicates a minimum slots between PDCCH channel reception and scheduled data transmissions.  The motivation to do so would be to achieve power savings [Yi ¶ 0047].
However, Panteleev in view of Yi does not explicitly disclose wherein the refraining from transmitting or receiving comprises refrain from using one or more communication components to transmit or receive data.
However, in a similar field of endeavor, Maleki teaches wherein the refraining from transmitting or receiving comprises refrain from using one or more communication components to transmit or receive data [Maleki ¶ 0139: the wireless device 22 can completely turn off its RF reception chain, i.e., at least one radio chain, if the wireless device 22 is able to determine that no action is to be taken upon decoding the PDCCH, wherein in order to do so, the wireless device 22 at least should be assured that offsets such as K0>0].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of powering off a receive chain during a period relating to an offset between PDCCH and data transmission as taught by Maleki.  The motivation to do so would be to achieve power savings as a device [Maleki ¶ 0001].
Regarding claim 26, Panteleev teaches the method of claim 15, wherein a minimum-k parameter indicates minimum time delay from reception of a SL grant and transmission of SL data [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission].
However, Panteleev does not explicitly disclose further comprising: entering a sleep state for at least the minimum time delay after receiving the grant based at least in part on the minimum-k parameter having a non-zero value; and exiting the sleep state to transmit or receive the data transmission after the minimum time delay has elapsed.
However, in a similar field of endeavor, Yi teaches further comprising: entering a sleep state for at least the minimum time delay after receiving the grant based at least in part on the minimum-k parameter having a non-zero value; and exiting the sleep state to transmit or receive the data transmission after the minimum time delay has elapsed [Yi ¶ 0433: base station may transmit a DCI comprising a field indicating whether to apply the minimum scheduling gap/offset for the BWP, wherein based on the indication to apply the minimum scheduling gap/offset, the wireless device may assume that the base station may not schedule a DCI and a corresponding PDSCH with a smaller scheduling offset than the minimum scheduling gap/offset, therefore, the wireless device may perform a micro-sleep after monitoring a DCI (here, a slot offset would inherently need to be greater than zero in order for sleep to occur over a period of time.  Furthermore, Yi implicitly teaches the return to a non-sleep state once a minimum slot duration has expired, as this action would need to occur for scheduled data reception)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of entering a sleep state during the minimum slot offset that indicates a minimum slots between PDCCH channel reception and scheduled data transmissions.  The motivation to do so would be to achieve power savings [Yi ¶ 0047].
However, Panteleev in view of Yi does not explicitly disclose wherein entering a sleep state comprises turning off a radio frequency front end of the UE.
However, in a similar field of endeavor, Maleki teaches wherein entering a sleep state comprises turning off a radio frequency front end of the UE [Maleki ¶ 0139: the wireless device 22 can completely turn off its RF reception chain, i.e., at least one radio chain, if the wireless device 22 is able to determine that no action is to be taken upon decoding the PDCCH, wherein in order to do so, the wireless device 22 at least should be assured that offsets such as K0>0].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of powering off a receive chain during a period relating to an offset between PDCCH and data transmission as taught by Maleki.  The motivation to do so would be to achieve power savings as a device [Maleki ¶ 0001].
Regarding claim 28, Panteleev teaches the method of claim 15, wherein a minimum time delay is from reception of a SL grant and transmission of SL data [Panteleev ¶ 0051: receiving 306 the DCI message, the DCI message including a field indicating an offset from the reception of the DCI message for the UE to use to schedule the SL transmission]. 
However, Panteleev does not explicitly disclose further comprising: refraining from transmitting or receiving the data transmission until the minimum time delay between the grant and the data transmission has elapsed.
However, in a similar field of endeavor, Yi teaches further comprising: refraining from transmitting or receiving the data transmission until the minimum time delay between the grant and the data transmission has elapsed [Yi ¶ 0433: base station may transmit a DCI comprising a field indicating whether to apply the minimum scheduling gap/offset for the BWP, wherein based on the indication to apply the minimum scheduling gap/offset, the wireless device may assume that the base station may not schedule a DCI and a corresponding PDSCH with a smaller scheduling offset than the minimum scheduling gap/offset, therefore, the wireless device may perform a micro-sleep after monitoring a DCI (i.e. the period of micro sleep occurs after reception of control information until a minimum offset has expired before the transmission/reception of data)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of entering a sleep state during the minimum slot offset that indicates a minimum slots between PDCCH channel reception and scheduled data transmissions.  The motivation to do so would be to achieve power savings [Yi ¶ 0047].
However, Panteleev in view of Yi does not explicitly disclose wherein the refraining from transmitting or receiving comprises refrain from using one or more communication components to transmit or receive data.
However, in a similar field of endeavor, Maleki teaches wherein the refraining from transmitting or receiving comprises refrain from using one or more communication components to transmit or receive data [Maleki ¶ 0139: the wireless device 22 can completely turn off its RF reception chain, i.e., at least one radio chain, if the wireless device 22 is able to determine that no action is to be taken upon decoding the PDCCH, wherein in order to do so, the wireless device 22 at least should be assured that offsets such as K0>0].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a sidelink scheduling grant and an offset parameter corresponding to a minimum scheduling offset between sidelink grant reception and sidelink data transmission as taught by Panteleev with the method of powering off a receive chain during a period relating to an offset between PDCCH and data transmission as taught by Maleki.  The motivation to do so would be to achieve power savings as a device [Maleki ¶ 0001].

Allowable Subject Matter
Claims 5, 7-9, 19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474